Exhibit 10.1

EVERSPIN TECHNOLOGIES, INC.

AMENDED AND RESTATED

2016 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 25, 2016

APPROVED BY THE STOCKHOLDERS: SEPTEMBER 20, 2016

IPO DATE: OCTOBER 7, 2016

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS: APRIL 6, 2018

APPROVED BY THE STOCKHOLDERS: MAY 21, 2018

1.    GENERAL.

(a)    Purpose. The Plan, through the grant of Stock Awards, is intended to help
the Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate, and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.

(b)    Eligible Stock Award Recipients. Employees, Directors and Consultants are
eligible to receive Stock Awards.

(c)    Available Stock Awards. The Plan provides for the grant of the following
Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, (vi) Performance Stock Awards, and (vii) Other Stock Awards.

2.    ADMINISTRATION.

(a)    Administration by Board. The Board will administer the Plan. The Board
may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

(b)    Powers of Board. The Board will have the power, subject to, and within
the limitations of, the express provisions of the Plan:

(i)    To determine: (A) who will be granted Stock Awards; (B) when and how each
Stock Award will be granted; (C) what type of Stock Award will be granted;
(D) the provisions of each Stock Award (which need not be identical), including
when a person will be permitted to exercise or otherwise receive cash or Common
Stock under the Stock Award; (E) the number of shares of Common Stock subject
to, or the cash value of, an Stock Award; and (F) the Fair Market Value
applicable to a Stock Award.

(ii)    To construe and interpret the Plan and Stock Awards granted under it,
and to establish, amend and revoke rules and regulations for administration of
the Plan and Stock Awards. The Board, in the exercise of these powers, may
correct any defect, omission or inconsistency in the Plan or in any Stock Award
Agreement, in a manner and to the extent it will deem necessary or expedient to
make the Plan or Stock Award fully effective.

(iii)    To settle all controversies regarding the Plan and Stock Awards granted
under it.

(iv)    To accelerate, in whole or in part, the time at which an Stock Award may
be exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).

(v)    To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Stock Award Agreement, suspension or termination of
the Plan will not materially impair a Participant’s rights under the
Participant’s then-outstanding Stock Award without the Participant’s written
consent, except as provided in subsection (viii) below.



--------------------------------------------------------------------------------

(vi)    To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or bringing the Plan or Stock Awards granted under the Plan into
compliance with the requirements for Incentive Stock Options or ensuring that
they are exempt from, or compliant with, the requirements for nonqualified
deferred compensation under Section 409A of the Code, subject to the
limitations, if any, of applicable law. If required by applicable law or listing
requirements, and except as provided in Section 9(a) relating to Capitalization
Adjustments, the Company will seek stockholder approval of any amendment of the
Plan that (A) materially increases the number of shares of Common Stock
available for issuance under the Plan, (B) materially expands the class of
individuals eligible to receive Stock Awards under the Plan, (C) materially
increases the benefits accruing to Participants under the Plan, (D) materially
reduces the price at which shares of Common Stock may be issued or purchased
under the Plan, (E) materially extends the term of the Plan, or (F) materially
expands the types of Stock Awards available for issuance under the Plan. Except
as otherwise provided in the Plan or an Stock Award Agreement, no amendment of
the Plan will materially impair a Participant’s rights under an outstanding
Stock Award without the Participant’s written consent.

(vii)    To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 422 of the Code regarding “incentive stock options”
or (B) Rule 16b-3.

(viii)    To approve forms of Stock Award Agreements for use under the Plan and
to amend the terms of any one or more Stock Awards, including, but not limited
to, amendments to provide terms more favorable to the Participant than
previously provided in the Stock Award Agreement, subject to any specified
limits in the Plan that are not subject to Board discretion; provided, however,
that a Participant’s rights under any Stock Award will not be impaired by any
such amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, (1) a Participant’s rights will not be deemed to have been impaired
by any such amendment if the Board, in its sole discretion, determines that the
amendment, taken as a whole, does not materially impair the Participant’s
rights, and (2) subject to the limitations of applicable law, if any, the Board
may amend the terms of any one or more Stock Awards without the affected
Participant’s consent (A) to maintain the qualified status of the Stock Award as
an Incentive Stock Option under Section 422 of the Code; (B) to change the terms
of an Incentive Stock Option, if such change results in impairment of the Stock
Award solely because it impairs the qualified status of the Stock Award as an
Incentive Stock Option under Section 422 of the Code; (C) to clarify the manner
of exemption from, or to bring the Stock Award into compliance with,
Section 409A of the Code; or (D) to comply with other applicable laws or listing
requirements.

(ix)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Stock Awards.

(x)    To adopt such rules, procedures and sub-plans related to the operation
and administration of the Plan as are necessary or appropriate under local laws
and regulations to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States
(provided that Board approval will not be necessary for immaterial modifications
to the Plan or any Stock Award Agreement that are made to ensure or facilitate
compliance with the laws or regulations of the relevant foreign jurisdiction).

(xi)    To effect, with the consent of any adversely affected Participant,
(A) the reduction of the exercise, purchase or strike price of any outstanding
Stock Award; (B) the cancellation of any outstanding Stock Award and the grant
in substitution therefor of a new (1) Option or SAR, (2) Restricted Stock Award,
(3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash and/or
(6) other valuable consideration determined by the Board, in its sole
discretion, with any such substituted award (x) covering the same or a different
number of shares of Common Stock as the cancelled Stock Award and (y) granted
under the Plan or another equity or compensatory plan of the Company; or (C) any
other action that is treated as a repricing under generally accepted accounting
principles.

 

2



--------------------------------------------------------------------------------

(c)    Delegation to Committee.

(i)    General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

(ii)    Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.

(iii)    Delegation to an Officer. The Board may delegate to one (1) or more
Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by applicable law, other Stock Awards) and, to the extent
permitted by applicable law, the terms of such Stock Awards, and (ii) determine
the number of shares of Common Stock to be subject to such Stock Awards granted
to such Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Stock Award Agreement most recently approved for use by
the Committee or the Board, unless otherwise provided in the resolutions
approving the delegation authority. The Board may not delegate authority to an
Officer who is acting solely in the capacity of an Officer (and not also as a
Director) to determine the Fair Market Value pursuant to Section 13(t)(iii)
below.

(iv)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

3.    SHARES SUBJECT TO THE PLAN.

(a)    Share Reserve. Subject to Section 9(a) relating to Capitalization
Adjustments, and the following sentence regarding the annual increase, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards will not exceed 1,959,510, which comprises (i) 500,000 shares originally
approved as of the Effective Date plus (ii) 759,460 new shares added pursuant to
the provisions of the next paragraph that collectively occurred on January 1,
2017, and January 1, 2018, plus (iii) 700,000 shares added in 2018
(collectively, the “Share Reserve”).

In addition, the Share Reserve will automatically increase on the first day of
each fiscal year, for a period of not more than ten years from the date the Plan
is approved by the stockholders of the Company, commencing on January 1 in the
calendar year following the calendar year in which the IPO Date occurs and
ending on (and including) January 1, 2026, (which increases on January 1, 2017,
and January 1, 2018, are already reflected in the previous paragraph) in an
amount equal to 3% of the total number of shares of Capital Stock outstanding on
the last day of the calendar month prior to the date of such automatic increase.
Notwithstanding the foregoing, the Board may act prior to the first day of a
given fiscal year to provide that there will be no increase in the Share Reserve
for such fiscal year or that the increase in the Share Reserve for such year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence. For clarity, the Share Reserve in this
Section 3(a) is a limitation on the number of shares of Common Stock that may be
issued pursuant to the Plan. Accordingly, this Section 3(a) does not limit the
granting of Stock Awards except as provided in Section 7(a). Shares may be
issued in connection with a merger or acquisition as permitted by Nasdaq Listing
Rule 5635(c) or, if applicable, NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable rule, and such issuance will not
reduce the number of shares available for issuance under the Plan.

 

3



--------------------------------------------------------------------------------

(b)    Reversion of Shares to the Share Reserve. If a Stock Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than stock), such expiration, termination or
settlement will not reduce (or otherwise offset) the number of shares of Common
Stock that may be available for issuance under the Plan. If any shares of Common
Stock issued pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares that are forfeited or
repurchased will revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company in satisfaction of tax withholding
obligations on a Stock Award or as consideration for the exercise or purchase
price of a Stock Award will again become available for issuance under the Plan.

(c)    Incentive Stock Option Limit. Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be 500,000 shares of Common Stock.

(d)    Limitation on Grants to Non-Employee Directors. The maximum number of
shares of Common Stock subject to Stock Awards granted under the Plan or
otherwise during any one calendar year to any Non-Employee Director, taken
together with any cash fees paid by the Company to such Non-Employee Director
during such calendar year for service on the Board, will not exceed $3,000,000
in total value (calculating the value of any such Stock Awards based on the
grant date fair value of such Stock Awards for financial reporting purposes),
or, with respect to the calendar year in which a Non-Employee Director is first
appointed or elected to the Board, $5,000,000. The Board may make exceptions to
the applicable limit in this Section 3(e) for individual Non-Employee Directors
in extraordinary circumstances (for example, to compensate such individual for
interim service in the capacity of an officer of the Company), as Board may
determine in its discretion, provided that the Non-Employee Director receiving
such additional compensation may not participate in the decision to award such
compensation.

(e)    Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4.    ELIGIBILITY.

(a)    Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or a
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405 of the Securities Act, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock” under Section 409A of
the Code (for example, because the Stock Awards are granted pursuant to a
corporate transaction such as a spin off transaction), (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from Section 409A of the Code, or (iii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards
comply with the distribution requirements of Section 409A of the Code.

(b)    Ten Percent Stockholders. A Ten Percent Stockholder will not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
110% of the Fair Market Value on the date of grant and the Option is not
exercisable after the expiration of five years from the date of grant.

5.    PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a

 

4



--------------------------------------------------------------------------------

Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Stock Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Stock
Award Agreement or otherwise) the substance of each of the following provisions:

(a)    Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
years from the date of its grant or such shorter period specified in the Stock
Award Agreement.

(b)    Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Stock Award is granted. Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise or strike price
lower than 100% of the Fair Market Value of the Common Stock subject to the
Stock Award if such Stock Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Corporate Transaction and in a manner consistent with the provisions of
Section 409A and, if applicable, Section 424(a) of the Code. Each SAR will be
denominated in shares of Common Stock equivalents.

(c)    Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

(i)    by cash, check, bank draft or money order payable to the Company;

(ii)     pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;

(iv)    if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued. Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,”
(B) shares are delivered to the Participant as a result of such exercise, and
(C) shares are withheld to satisfy tax withholding obligations; or

(v)    in any other form of legal consideration that may be acceptable to the
Board and specified in the applicable Stock Award Agreement.

(d)    Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Stock Award
Agreement evidencing such SAR.

 

5



--------------------------------------------------------------------------------

(e)    Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine. In the absence of such a determination by the Board
to the contrary, the following restrictions on the transferability of Options
and SARs will apply:

(i)    Restrictions on Transfer. An Option or SAR will not be transferable
except by will or by the laws of descent and distribution (or pursuant to
subsections (ii) and (iii) below), and will be exercisable during the lifetime
of the Participant only by the Participant. The Board may permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws. Except as explicitly provided in the Plan, neither an Option
nor a SAR may be transferred for consideration.

(ii)    Domestic Relations Orders. Subject to the approval of the Board or a
duly authorized Officer, an Option or SAR may be transferred pursuant to the
terms of a domestic relations order, official marital settlement agreement or
other divorce or separation instrument as permitted by Treasury Regulations
Section 1.421-1(b)(2) or comparable local law. If an Option is an Incentive
Stock Option, such Option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer.

(iii)    Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company (or a third party designated by the Company, each a “Company Designee”),
in a form approved by the Company (or a Company Designee), designate a third
party who, on the death of the Participant, will thereafter be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, upon the
death of the Participant, the executor or administrator of the Participant’s
estate or the Participant’s legal heirs will be entitled to exercise the Option
or SAR and receive the Common Stock or other consideration resulting from such
exercise. However, the Company may prohibit designation of a beneficiary at any
time, including due to any conclusion by the Company that such designation would
be inconsistent with the provisions of applicable laws.

(f)    Vesting Generally. The total number of shares of Common Stock subject to
an Option or SAR may vest and become exercisable in periodic installments that
may or may not be equal. The Option or SAR may be subject to such other terms
and conditions on the time or times when it may or may not be exercised (which
may be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of shares of Common Stock as to which an
Option or SAR may be exercised.

(g)    Termination of Continuous Service. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates (other than for
Cause and other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Stock Award as of the date of
termination of Continuous Service) within the period of time ending on the
earlier of (i) the date 3 months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the applicable
Stock Award Agreement), and (ii) the expiration of the term of the Option or SAR
as set forth in the Stock Award Agreement. If, after termination of Continuous
Service, the Participant does not exercise his or her Option or SAR (as
applicable) within the applicable time frame, the Option or SAR will terminate.

(h)    Extension of Termination Date. If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause and other than upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option or SAR will terminate on the earlier of (i) the expiration of a total
period of time (that need not be consecutive) equal to the applicable post
termination exercise period after the termination of the Participant’s
Continuous Service during which the exercise of the Option or SAR would not be
in violation of such registration requirements, and (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Stock Award Agreement.
In addition, unless otherwise provided in a Participant’s Stock

 

6



--------------------------------------------------------------------------------

Award Agreement, if the sale of any Common Stock received on exercise of an
Option or SAR following the termination of the Participant’s Continuous Service
(other than for Cause) would violate the Company’s insider trading policy, then
the Option or SAR will terminate on the earlier of (i) the expiration of a
period of months (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Common Stock received upon
exercise of the Option or SAR would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option or SAR as set
forth in the applicable Stock Award Agreement.

(i)    Disability of Participant. Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date 12 months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Award Agreement), and (ii) the expiration of the term of the Option or
SAR as set forth in the Stock Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the applicable time frame, the Option or SAR (as applicable) will
terminate.

(j)    Death of Participant. Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the
Company, if (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Stock Award Agreement for exercisability after the termination
of the Participant’s Continuous Service for a reason other than death, then the
Option or SAR may be exercised (x) in its entirety including shares that the
Participant was not otherwise entitled to exercise as of the date of termination
of Continuous Service in the event of a termination under (i) above, or (y) to
the extent the Participant was entitled to exercise such Option or SAR as of the
date of death in the event of a termination under (ii) above by the
Participant’s estate, by a person who acquired the right to exercise the Option
or SAR by bequest or inheritance or by a person designated to exercise the
Option or SAR upon the Participant’s death, but only within the period ending on
the earlier of (i) the date 18 months following the date of death (or such
longer or shorter period specified in the Stock Award Agreement), and (ii) the
expiration of the term of such Option or SAR as set forth in the Stock Award
Agreement. If, after the Participant’s death, the Option or SAR is not exercised
within the applicable time frame, the Option or SAR (as applicable) will
terminate.

(k)    Termination for Cause. Except as explicitly provided otherwise in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service is terminated for Cause, the
Option or SAR will terminate immediately upon such Participant’s termination of
Continuous Service, and the Participant will be prohibited from exercising his
or her Option or SAR from and after the date of such termination of Continuous
Service.

(l)    Non-Exempt Employees. If an Option or SAR is granted to an Employee who
is a non-exempt employee for purposes of the U.S. Fair Labor Standards Act of
1938, as amended, the Option or SAR will not be first exercisable for any shares
of Common Stock until at least six months following the date of grant of the
Option or SAR (although the Stock Award may vest prior to such date). Consistent
with the provisions of the U.S. Worker Economic Opportunity Act, (i) if such
non-exempt Employee dies or suffers a Disability, (ii) upon a Corporate
Transaction in which such Option or SAR is not assumed, continued, or
substituted, (iii) upon a Change in Control, or (iv) upon the Participant’s
retirement (as such term may be defined in the Participant’s Stock Award
Agreement in another agreement between the Participant and the Company, or, if
no such definition, in accordance with the Company’s then current employment
policies and guidelines), the vested portion of any Options and SARs may be
exercised earlier than six months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the U.S. Worker Economic Opportunity Act to ensure
that any income derived by a non-exempt employee in connection with the
exercise, vesting or issuance of any shares under any other Stock Award will be
exempt from the employee’s regular rate of pay, the provisions of this
Section 5(l) will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Agreements.

 

7



--------------------------------------------------------------------------------

6.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a)    Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board will deem
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical. Each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i)    Consideration. A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration that may be acceptable to the Board, in its sole discretion, and
permissible under applicable law.

(ii)    Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii)    Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

(iv)    Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

(v)    Dividends. A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.

(b)    Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
will deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

(i)    Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii)    Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 

8



--------------------------------------------------------------------------------

(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v)    Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(vi)    Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c)    Performance Awards.

(i)    Performance Stock Awards. A Performance Stock Award is a Stock Award that
is payable (including that may be granted, may vest or may be exercised)
contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Board, in its sole discretion. In addition, to the extent permitted by
applicable law and the applicable Stock Award Agreement, the Board may determine
that cash may be used in payment of Performance Stock Awards.

(ii)    Board Discretion. The Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement.

(d)    Other Stock Awards. Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Common
Stock at the time of grant) may be granted either alone or in addition to Stock
Awards provided for under Section 5 and the preceding provisions of this
Section 6. Subject to the provisions of the Plan, the Board will have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of shares of Common
Stock (or the cash equivalent thereof) to be granted pursuant to such Other
Stock Awards and all other terms and conditions of such Other Stock Awards.

7.    COVENANTS OF THE COMPANY.

(a)    Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.

(b)    Compliance with Law. The Company will seek to obtain from each regulatory
commission or agency, as necessary, such authority as may be required to grant
Stock Awards and to issue and sell shares of Common Stock upon exercise or
vesting of the Stock Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act or other securities or
applicable laws, the Plan, any Stock Award or any Common Stock issued or
issuable pursuant to any such Stock Award. If, after reasonable efforts and at a
reasonable cost, the Company is unable to obtain from any such regulatory
commission or agency the authority that counsel for the Company deems necessary
or advisable for the lawful issuance and sale of Common Stock under the Plan,
the Company will be relieved from any liability for failure to issue and sell
Common Stock upon

 

9



--------------------------------------------------------------------------------

exercise or vesting of such Stock Awards unless and until such authority is
obtained. A Participant will not be eligible for the grant of an Stock Award or
the subsequent issuance of cash or Common Stock pursuant to the Stock Award if
such grant or issuance would be in violation of any applicable law.

(c)    No Obligation to Notify or Minimize Taxes. The Company will have no duty
or obligation to any Participant to advise such holder as to the tax treatment
of such Stock Award. Furthermore, the Company will have no duty or obligation to
warn or otherwise advise such holder of a pending termination or expiration of
an Stock Award or a possible period in which the Stock Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Stock Award to the holder of such Stock Award.

8.    MISCELLANEOUS.

(a)    Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards will constitute general funds of
the Company.

(b)    Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of an Stock Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Stock Award Agreement
or related grant documents as a result of a clerical error in the papering of
the Stock Award Agreement or related grant documents, the corporate records will
control and the Participant will have no legally binding right to the incorrect
term in the Stock Award Agreement or related grant documents.

(c)    Stockholder Rights. No Participant will be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to an Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Stock Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Stock Award has been entered into the books and
records of the Company.

(d)    No Employment or Other Service Rights. Nothing in the Plan, any Stock
Award Agreement or any other instrument executed thereunder or in connection
with any Stock Award granted pursuant thereto will confer upon any Participant
any right to continue to serve the Company or an Affiliate in the capacity in
effect at the time the Stock Award was granted or will affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate, or (iii) the service of a Director pursuant to the bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state or foreign jurisdiction in which the Company or the Affiliate is
domiciled or incorporated, as the case may be.

(e)    Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Stock Award to the Participant,
the Board has the right in its sole discretion to (x) make a corresponding
reduction in the number of shares or cash amount subject to any portion of such
Stock Award that is scheduled to vest or become payable after the date of such
change in time schedule applicable to such Stock Award. In the event of any such
reduction, the Participant will have no right with respect to any portion of the
Stock Award that is so reduced or extended.

(f)    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds US$100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

 

10



--------------------------------------------------------------------------------

(g)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that such
Participant is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, will be inoperative if (A) the issuance of the shares upon
the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(h)    Withholding Obligations. Unless prohibited by the terms of an Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Stock Award by any of the
following means or by a combination of such means through the Company or a
Company Designee: (i) causing the Participant to tender a cash payment;
(ii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Stock Award;
provided, however, that no shares of Common Stock are withheld with a value
exceeding such amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Stock Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Stock Award Agreement.

(i)    Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(j)    Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Stock Award may be deferred and may establish programs and procedures for
deferral elections to be made by Participants. Deferrals by Participants will be
made in accordance with Section 409A of the Code. Consistent with Section 409A
of the Code, the Board may provide for distributions while a Participant is
still an employee or otherwise providing services to the Company. The Board is
authorized to make deferrals of Stock Awards and determine when, and in what
annual percentages, Participants may receive payments, including lump sum
payments, following the Participant’s termination of Continuous Service, and
implement such other terms and conditions consistent with the provisions of the
Plan and in accordance with applicable law.

(k)    Compliance with Section 409A of the Code. Unless otherwise expressly
provided for in an Stock Award Agreement, the Plan and Stock Award Agreements
will be interpreted to the greatest extent possible in a manner that makes the
Plan and the Stock Awards granted hereunder exempt from Section 409A of the
Code, and, to the extent not so exempt, in compliance with Section 409A of the
Code. If the Board determines that any Stock Award granted hereunder is not
exempt from and is therefore subject to Section 409A of the Code, the Stock
Award Agreement evidencing such Stock Award will incorporate the terms and
conditions necessary to avoid the consequences specified in Section 409A(a)(1)
of the Code, and to the extent an Stock Award Agreement is silent on terms
necessary for compliance, such terms are hereby incorporated by reference into
the Stock Award Agreement. Notwithstanding anything to the contrary in this Plan
(and unless the Stock Award Agreement specifically provides otherwise), if the
shares of Common Stock are publicly traded, and if a Participant holding an
Stock Award that constitutes “deferred compensation” under Section 409A of the
Code is a “specified employee” for purposes of

 

11



--------------------------------------------------------------------------------

Section 409A of the Code, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) will be issued or paid
before the date that is six months following the date of such Participant’s
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with Section 409A of the Code, and any amounts so deferred will be
paid in a lump sum on the day after such six month period elapses, with the
balance paid thereafter on the original schedule.

(l)    Clawback/Recovery. All Stock Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the U.S. Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. In addition, the Board may impose such
other clawback, recovery or recoupment provisions in an Stock Award Agreement as
the Board determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company.

9.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a)    Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), and
(iii) the class(es) and number of securities and price per share of stock
subject to outstanding Stock Awards. The Board will make such adjustments, and
its determination will be final, binding and conclusive.

(b)    Dissolution or Liquidation. Except as otherwise provided in the Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c)    Corporate Transaction. The following provisions will apply to Stock
Awards in the event of a Transaction unless otherwise provided in the Stock
Award Agreement or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of a Stock Award. Except as otherwise stated in the
Stock Award Agreement, in the event of a Transaction, then, notwithstanding any
other provision of the Plan, each Stock Award shall terminate and be cancelled
to the extent not vested or exercised prior to the effective time of the
Transaction unless the Board elects to take one or more of the following actions
with respect to such Stock Award:

(i)    arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Transaction);

(ii)    arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Stock
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

12



--------------------------------------------------------------------------------

(iii)    accelerate the vesting, in whole or in part, of the Stock Award (and,
if applicable, the time at which the Stock Award may be exercised) to a date
prior to the effective time of such Transaction as the Board determines (or, if
the Board does not determine such a date, to the date that is five (5) days
prior to the effective date of the Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Transaction; provided, however, that the Board may require Participants
to complete and deliver to the Company a notice of exercise before the effective
date of a Transaction, which exercise is contingent upon the effectiveness of
such Transaction;

(iv)    arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

(v)     cancel or arrange for the cancellation of the Stock Award, to the extent
not vested or not exercised prior to the effective time of the Transaction, and
pay such cash consideration or no consideration as the Board, in its sole
discretion, may consider appropriate; and

(vi)    make a payment, in such form as may be determined by the Board equal to
the excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Transaction, over (B) any exercise price payable by such holder in
connection with such exercise. For clarity, this payment may be zero (US$0) if
the value of the property is equal to or less than the exercise price. Payments
under this provision may be delayed to the same extent that payment of
consideration to the holders of Common Stock in connection with the Transaction
is delayed as a result of escrows, earn outs, holdbacks or any other
contingencies.

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

(d)    Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration will
occur.

10.    PLAN TERM; EARLIER TERMINATION OR SUSPENSION OF THE PLAN.

The Board may suspend or terminate the Plan at any time. No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board (the “Adoption Date”), or (ii) the date
the Plan is approved by the stockholders of the Company. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

11.    EXISTENCE OF THE PLAN; TIMING OF FIRST GRANT OR EXERCISE.

The Plan will come into existence on the Adoption Date; provided, however, that
no Stock Award may be granted prior to the IPO Date. In addition, no Stock Award
will be exercised (or, in the case of a Restricted Stock Award, Restricted Stock
Unit Award, Performance Stock Award, or Other Stock Award, no Stock Award will
be granted) unless and until the Plan has been approved by the stockholders of
the Company, which approval will be within 12 months after the date the Plan is
adopted by the Board.

12.    CHOICE OF LAW.

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13



--------------------------------------------------------------------------------

13.    DEFINITIONS. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

(a)    “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

(b)    “Board” means the Board of Directors of the Company.

(c)    “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.

(d)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(e)    “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States, any state thereof, or any applicable foreign
jurisdiction; (ii) such Participant’s attempted commission of, or participation
in, a fraud or act of dishonesty against the Company or any Affiliate;
(iii) such Participant’s intentional, material violation of any contract or
agreement between the Participant and the Company or any Affiliate or of any
statutory duty owed to the Company or any Affiliate; (iv) such Participant’s
unauthorized use or disclosure of the Company’s or any Affiliate’s confidential
information or trade secrets; or (v) such Participant’s gross misconduct. The
determination that a termination of the Participant’s Continuous Service is
either for Cause or without Cause will be made by the Company, in its sole
discretion. Any determination by the Company that the Continuous Service of a
Participant was terminated with or without Cause for the purposes of outstanding
Stock Awards held by such Participant will have no effect upon any determination
of the rights or obligations of the Company or such Participant for any other
purpose.

(f)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities,
(C) on account of the acquisition of securities of the Company by any individual
who is, on the IPO Date, either an executive officer or a Director (either, an
“IPO Investor”) and/or any entity in which an IPO Investor has a direct or
indirect interest (whether in the form of voting rights or participation in
profits or capital contributions) of more than 50% (collectively, the “IPO
Entities”) or on account of the IPO Entities continuing to hold shares that come
to represent more than 50% of the combined voting power of the Company’s then
outstanding securities as a result of the conversion of any class of the
Company’s securities into another class of the Company’s securities having a
different number of votes per share pursuant to the conversion provisions set
forth in the Company’s Amended and Restated Certificate of Incorporation; or
(D) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

 

14



--------------------------------------------------------------------------------

(ii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction; provided, however, that a merger,
consolidation or similar transaction will not constitute a Change in Control
under this prong of the definition if the outstanding voting securities
representing more than 50% of the combined voting power of the surviving Entity
or its parent are owned by the IPO Entities;

(iii)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; provided, however, that a sale, lease, exclusive license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries will not constitute a Change in Control under
this prong of the definition if the outstanding voting securities representing
more than 50% of the combined voting power of the acquiring Entity or its parent
are owned by the IPO Entities; or

(iv)    the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company will otherwise occur, except for a liquidation into a
parent corporation.

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Stock Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

(g)    “Code” means the U.S. Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

(h)    “Committee” means a committee of one or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).

(i)    “Common Stock” means, as of the IPO Date, the common stock of the
Company, having one vote per share.

(j)    “Company” means Everspin Technologies, Inc., a Delaware corporation.

(k)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

15



--------------------------------------------------------------------------------

(l)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Stock Award only to such extent as may be provided in the
Company’s leave of absence policy, in the written terms of any leave of absence
agreement or policy applicable to the Participant, or as otherwise required by
law.

(m)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)    a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii)    a sale or other disposition of at least 50% of the outstanding
securities of the Company;

(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(n)    “Director” means a member of the Board.

(o)    “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(p)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

(q)    “Entity” means a corporation, partnership, limited liability company or
other entity.

(r)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

(s)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or

 

16



--------------------------------------------------------------------------------

“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) that,
as of the IPO Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.

(t)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii)    Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.

(iii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

(u)    “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

(v)    “IPO Date” means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.

(w)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(x)    “Nonstatutory Stock Option” means any Option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.

(y)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(z)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.

(aa)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.

(bb)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

(cc)    “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

 

17



--------------------------------------------------------------------------------

(dd)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.

(ee)    “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(ff)    “Participant” means a person to whom an Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(gg)    “Performance Criteria” means the one or more criteria that the Board
will select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Board: (i) earnings (including earnings per share and net earnings);
(ii) earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) earnings before interest,
taxes, depreciation, amortization and legal settlements; (v) earnings before
interest, taxes, depreciation, amortization, legal settlements and other income
(expense); (vi) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense) and stock-based compensation;
(vii) earnings before interest, taxes, depreciation, amortization, legal
settlements, other income (expense), stock-based compensation and changes in
deferred revenue; (viii) total stockholder return; (ix) return on equity or
average stockholder’s equity; (x) return on assets, investment, or capital
employed; (xi) stock price; (xii) margin (including gross margin); (xiii) income
(before or after taxes); (xiv) operating income; (xv) operating income after
taxes; (xvi) pre-tax profit; (xvii) operating cash flow; (xviii) sales or
revenue targets; (xix) increases in revenue or product revenue; (xx) expenses
and cost reduction goals; (xxi) improvement in or attainment of working capital
levels; (xxii) economic value added (or an equivalent metric); (xxiii) market
share; (xxiv) cash flow; (xxv) cash flow per share; (xxvi) share price
performance; (xxvii) debt reduction; (xxviii) implementation or completion of
projects or processes (including, without limitation, clinical trial initiation,
clinical trial enrollment, clinical trial results, new and supplemental
indications for existing products, regulatory filing submissions, regulatory
filing acceptances, regulatory or advisory committee interactions, regulatory
approvals, and product supply); (xxix) stockholders’ equity; (xxx) capital
expenditures; (xxxi) debt levels; (xxxii) operating profit or net operating
profit; (xxxiii) workforce diversity; (xxxiv) growth of net income or operating
income; (xxxv) billings; (xxxvi) bookings; (xxxvii) employee retention;
(xxxviii) user satisfaction; (xxxix) the number of users, including but not
limited to unique users; (xl) budget management; (xli) partner satisfaction;
(xlii) entry into or completion of strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property; and
(xliii) other measures of performance selected by the Board.

(hh)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board (i) in the Stock Award Agreement at the
time the Stock Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any items that are “unusual” in nature
or occur “infrequently” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally

 

18



--------------------------------------------------------------------------------

accepted accounting principles; (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles; (12) to exclude the effects of any other item of
unusual, non-recurring gain or loss; and (13) to exclude the effects of entering
into or achieving milestones involved in licensing arrangements. In addition,
the Board retains the discretion to reduce or eliminate the compensation or
economic benefit due upon attainment of Performance Goals and to define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period. Partial achievement of the specified criteria may result in
the payment or vesting corresponding to the degree of achievement as specified
in the Stock Award Agreement.

(ii)    “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock
Award. Performance Periods may be of varying and overlapping duration, at the
sole discretion of the Board.

(jj)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).

(kk)    “Plan” means this Everspin Technologies, Inc. 2016 Equity Incentive
Plan.

(ll)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).

(mm)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

(nn)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(oo)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.

(pp)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(qq)    “Securities Act” means the U.S. Securities Act of 1933, as amended.

(rr)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(ss)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

(tt)    “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

(uu)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement will be subject to the terms and conditions of the
Plan.

(vv)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or

 

19



--------------------------------------------------------------------------------

might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, Owned by the Company, and (ii) any partnership,
limited liability company or other entity in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50%.

(ww)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

(xx)    “Transaction” means a Corporate Transaction or a Change in Control.

 

20